DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Tatsuya Sawada on 08/11/2022.
Please amend the claims as follows:
1. (currently amended) A tire including, in a tread surface, a plurality of land portions partitioned by a circumferential main groove extending continuously in a tire circumferential direction, on at least one side in a tire width direction, and comprising, in an internal land portion located in a vehicle-installed inside half portion to a tire equatorial plane among the plurality of land portions, an internal resonator including a first auxiliary groove that terminates in the internal land portion, and a first branch groove that communicates between the first auxiliary groove and the circumferential main groove, wherein in the first branch groove, a hidden groove having an opening width in the tread surface that is smaller than a groove width of a groove bottom is provided adjacent to the first auxiliary groove, 
in an external land portion located in a vehicle-installed outside half portion to the tire equatorial plane among the plurality of land portions, an external resonator comprising a second auxiliary groove that terminates in the external land portion, and a second branch groove that communicates between the second auxiliary groove and the circumferential main groove, wherein in the tread surface, a length of the external resonator in the tire circumferential direction is smaller than a length of the internal resonator in the tire circumferential direction,
wherein a volume of the second auxiliary groove of the external resonator is smaller than a volume of the first auxiliary groove of the internal resonator, and a number of the external resonators to be arranged in the tire circumferential direction is larger than a number of the internal resonators to be arranged in the tire circumferential direction.

2-3. (canceled).

5. (currently amended) The tire according to claim [[2]]1, wherein the hidden groove of the first branch groove overlaps with the second auxiliary groove in the tire width direction.

7. (canceled).

8. (currently amended) The tire according to claim [[2]]1, comprising at least two circumferential main grooves, wherein a groove width of the circumferential main groove on a vehicle-installed innermost side is maximum among the circumferential main grooves.

9. (canceled).

10. (canceled).

12-13. (canceled).

16-17. (canceled).

19-20. (canceled).

Reasons for Allowance
Claims 1, 4-6, 8, 11, 14-15 and 18 are allowed because the prior art fails to teach or suggest the improvement in wear resistance and drainage performance, along with quietness as shown in Table 1 of the specification when using the claimed tire.  The prior art teaches tire configurations with internal resonators (e.g. Helmholtz) and external resonators, in which the resonators have branch grooves (i.e. sipes), the length of one resonator is smaller than the other, and the number of resonators on one side is less than the other side (US 20160075184, Figs. 1-2).  Benefits include quietness, steering stability and wet braking performance (Table 1).  The prior art also teaches hidden grooves having an opening width in the tread surface that is smaller than a groove width of a groove bottom is provided adjacent to the first auxiliary groove (US 20100175799, Fig. 36).  The benefits include “desired resonance frequency can be ensured and pipe resonance sounds can be effectively decreased, while drainage performance can be improved together”; “since the enlarged portion 17 is provided on the groove bottom side of the siping portion 2, the volume of the siping portion 2 can be ensured even after the middle stage of wear, at which wear has been significantly developed, whereby drainage performance can be effectively enhanced throughout a period from the brand new stage to the end stage of wear of the tire” (para. 0119).  However, the prior art fails to teach or suggest the improvements in even wear resistance, along with drainage performance, and quietness as shown in Table 1 of the specification for the claimed tire (Example tires 1, 2, 7, 8).  Thus, the claimed tire is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-6, 8, 11, 14-15 and 18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743